Citation Nr: 9932570	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.	Whether severance of service connection for coronary 
artery disease, to include residuals of a myocardial 
infarction was proper.

2.	Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to May 
1963.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from March 1996 and January 
1998 rating decisions by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Togus, 
Maine.


FINDINGS OF FACT

1.  In a May 1996 rating decision service connection was 
granted for coronary artery disease.

2.  In a January 1998 rating decision service connection for 
residuals of an inferior myocardial infarction was severed 
without compliance with the provisions of 38 C.F.R. § 
3.105(d).


CONCLUSION OF LAW

The January 1998 rating decision which was a de facto 
severance of service connection for residuals of a myocardial 
infarction was void ab initio.  38 C.F.R. § 3.105(d) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a May 1980 rating decision, the veteran was granted 
service connection for residuals of rheumatic fever and 
assigned a noncompensable evaluation under Diagnostic Code 
7000, effective from January 1980.  

Following a claim for an increased rating, the RO in a May 
1996 rating decision granted service connection for residuals 
of a coronary artery bypass.  In this respect, while it is 
true that the RO did not formally state that service 
connection for coronary artery disease was granted, it is 
also true that the Diagnostic Code and verbal description of 
the veteran's service connected heart disorder were changed 
to reflect that compensation was being paid "coronary artery 
disease."  Accordingly, as it would be most anomalous for 
the RO to have ordered an extrastatutory payment of federal 
funds in light of the fact that compensation benefits are 
with limited exceptions reserved to compensate veterans for 
service connected disorders, and in light of the fact that 
"[i]t is a federal crime, punishable by fine and 
imprisonment, for any Government officer or employee to 
knowingly spend money in excess of that appropriated by 
Congress[,]" OPM v. Richmond, 496 U.S. 414, 460 (1990), the 
Board finds that the RO granted service connection for 
coronary artery disease in May 1996.

That being so, when the RO in January 1998 reduced the rating 
and changed the diagnostic code from one reflecting a grant 
of service connection for coronary artery disease to one 
reflecting a grant of service connection for residuals of 
rheumatic fever only, the RO violated the veteran's right to 
due process because it simultaneously severed service 
connection for coronary artery disease.  In this regard, 
pursuant to 38 C.F.R. § 3.105(d):

service connection will be severed only 
where evidence establishes that the grant 
was clearly and unmistakably erroneous 
(the burden of proof being upon the 
Government).  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  If 
additional evidence is not received 
within that period, final rating action 
will be taken and the award will be 
reduced or discontinued, if in order, 
effective the last day of the month in 
which a 60-day period from the date of 
notice to the beneficiary of the final 
rating action expires.  

Therefore, because the RO failed to follow the provisions of 
38 C.F.R. § 3.105(d), the Board must find that their 
severance action was void ab initio.  Service connection for 
coronary artery disease, to include a residuals of an 
inferior myocardial infarction, and the 30 percent rating are 
therefore restored.


ORDER

The January 1998 severance of service connection for coronary 
artery disease, to include residuals of an inferior 
myocardial infarction, is void ab initio for failure to 
follow the procedures set forth at 38 C.F.R. § 3.105.  


REMAND

While the RO's January 1998 action was void ab initio, the 
Board's restoration of the previously service connected 
benefit does not now preclude the RO from now taking action 
to sever service connection if they now follow the provisions 
of 38 C.F.R. § 3.105(d).  As this possibility is inextricably 
intertwined with the veteran's entitlement to a total rating 
based on individual unemployability, the Board finds that 
further development is in order.  

Therefore, this case is REMANDED for the following action:

The RO should readjudicate the 
veteran's entitlement to individual 
unemployability benefits based on 
the Board's restoration of service 
connection for coronary artery 
disease to include residuals of a 
myocardial infarction.  Should the 
RO first conclude that service 
connection for coronary artery 
disease to include residuals of a 
myocardial infarction should be 
severed, the RO should take 
appropriate action in strict 
accordance with the provisions of 38 
C.F.R. § 3.105.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


